76 F.3d 382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Enebiene P. IJOMA, Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE, (Omaha District) Appellee.
No. 95-1572.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 31, 1996.Filed Feb. 6, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Enebiene P. Ijoma, a citizen of Nigeria, appeals the District Court's1 dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus.   Having carefully reviewed the entire record and the parties' submissions, we conclude the judgment of the District Court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska